Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Clark A. Morres, M.D., appeals the district court’s order granting Defendants’ Fed.R.Civ.P. 12(b)(6) motion to dismiss his civil action for failure to state a claim upon which relief could be granted. We have reviewed the record and find no reversible error. Accordingly, we affirm. See Morres v. Deer’s Head Hosp. Ctr., No. 1:08-cv-00002-CCB, 2008 WL 2991178 (D.Md. July 25, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.